The opinion of the court was delivered by
Redfield, J.
The auditor reports, in reference to the difference in wagons charged in the plaintiff’s account, that it was to have been settled by the defendant’s giving his note for the amount, “ payable in one, two, or five years, at his option.” No note has ever been offered or asked for, and the time has not now elapsed. We consider the contract to have been for a credit of five years, if the defendant did not otherwise elect. He has not been called upon to make any election, and has in fact made none. No recovery can be had for that item. Judgment affirmed..